Judgment, Supreme Court, Bronx County, rendered October 25, 1977, convicting defendant of attempted robbery, second degree, and attempted grand larceny, third degree, and imposing sentence, unanimously modified, on the law, to vacate the conviction of attempted grand larceny, third degree, and the sentence thereon and to dismiss the second count of the indictment. Except, as so modified, the judgment is affirmed. The charge of attempted grand larceny, third degree, was not submitted to the jury. Accordingly, appellant could not be convicted thereof and, as the People concede, the concurrent one-year sentence for that crime was erroneously imposed. Concur—Birns, J. P., Sandler, Markewich and Lupiano, JJ.